Filed 11/9/20 P. v. Ellis CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 THE PEOPLE,
              Plaintiff and Respondent,
                                                                           A159077
 v.
 RICHARD MARK NAMAHOE ELLIS,                                               (Napa County
                                                                           Super. Ct. No. 18CR002803)
              Defendant and Appellant.


          Defendant Richard Mark Namahoe Ellis appeals an order finding that
he violated the terms of his probation, terminating probation, and sentencing
him to three years in prison, with credits of 516 days. The court also ordered
him to pay a $300 restitution fine pursuant to Penal Code1 section 1202.4. His
appointed attorney has submitted a brief in accord with People v. Wende (1979)
25 Cal. 3d 436 and has advised defendant of his right to submit a supplemental
brief, which defendant has not done. This court’s review of the record has
disclosed no issues warranting further briefing.
          In September 2018, defendant pled no contest to a felony count of
violating section 273.5 by inflicting corporal injury on a person with whom he
had a dating relationship and to a misdemeanor charge of violating section
273a, willfully endangering a child. The plea was entered pursuant to an



          1
              Statutory references are to the Penal Code unless otherwise stated.

                                                                1
agreement under which the prosecutor dismissed two other child
endangerment counts and one vandalism count (§ 594, subd. (b)) and
recommended that defendant receive three years’ probation. The trial court
accepted the plea. In October 2018, the court sentenced defendant to serve
180 days in jail (subject to 89 days’ credit) and placed him on probation for
three years subject to various terms and conditions, including compliance
with a protective order barring him from contacting the victims (§ 273.5,
subd. (j), § 1203.097) and an order to obey all laws.
      In May 2019, the district attorney filed a petition to revoke defendant’s
probation on the ground that he had failed to obey all laws, and filed a new
criminal action (No. 19CR001458), alleging that defendant contacted the
victim at her home, argued with her, threatened to beat her, and broke her
cell phone. The new complaint charged making criminal threats (§ 422),
violation of a protective order (§ 166, subd. (c)(1)), and vandalism (§ 594,
subd. (b)(2)). The trial court summarily revoked probation.
      In September 2019, the court held a combined contested revocation-of-
probation hearing in this action and jury trial on the charges in the 2019
action. In this case, the court found by a preponderance of the evidence that
defendant had violated the terms of his probation by making threats in
violation of section 422 and by virtue of his admitted violation of the
protective order and vandalization of the victim’s property.
      In November 2019, the court held a hearing to sentence defendant for
the violation of probation, as well as on the charges on which he had been
convicted in the 2019 criminal case. In this case, for inflicting corporal injury
on a person in a dating relationship (§ 273.5), the court declined to reinstate
probation and, after weighing the aggravating and mitigating circumstances
identified in the probation report (Cal. Rules of Court, rule 4.421), sentenced



                                        2
defendant to the middle term of three years in prison, with credits of 516
days. The court declined to impose a court security fee and criminal
conviction assessment that had been imposed in 2018 but it imposed a
restitution fine of $300 (§ 1202.4), suspended a $300 parole-revocation fine
(§ 1202.45), and ordered defendant to pay direct victim restitution in an
amount to be determined. On the child endangerment conviction (§ 273a), the
court revoked probation and imposed a concurrent 30-day jail sentence.
Defendant filed a timely notice of appeal.
      Defendant’s appointed counsel has filed a brief and a declaration
indicating her determination that there are no viable issues to raise on appeal,
and this court’s review of the record has not disclosed any such issues.
Although the sentencing hearing was held 10 months after the publication of
People v. Dueñas (2019) 30 Cal. App. 5th 1157, no mention was made of
defendant’s ability or inability to pay the $300 restitution fine. Defendant did
not object to the imposition of the fine on the ground of inability to pay or any
other ground and, thus, forfeited any objection. (See People v. Cowan (2020)
47 Cal. App. 5th 32, 34, review granted June 17, 2020, S261952 [“a sentencing
court may not impose . . . restitution fines without giving the defendant, on
request, an opportunity to present evidence and argument why such monetary
exactions exceed his ability to pay”].)
      In any case, any possible error in failing to inquire into defendant’s
ability to pay the fine was harmless, as defendant undoubtedly can earn
sufficient wages to pay the $300 fine while serving his remaining prison term
of approximately 17 months and upon his release. (People v. Johnson (2019) 35
Cal. App. 5th 134, 139–140.) Defendant testified about his work in construction
and as a painter around the time of the August 2018 and May 2019 incidents,
and to several activities indicating that he is able-bodied and capable of work.



                                          3
     The judgment is affirmed.



                                     POLLAK, P. J.

WE CONCUR:

STREETER, J.
TUCHER, J.




                                 4